      Case: 1:19-cr-00240-DAP Doc #: 28 Filed: 10/26/20 1 of 2. PageID #: 566




                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE NORTHERN
                             DISTRICT OF OHIO EASTERN
                                      DIVISION

   UNITED STATES OF AMERICA,
                                                    )
                       Plaintiff,                   )   CASE NO: 1:19-CR-240
                                                    )
          v.                                        )   Judge Dan Aaron Polster
                                                    )
   CHRISTOPHER HARDIN,                              )   OPINION AND ORDER
                                                    )
                       Defendant.                   )
                                                    )



                                       MEMORANDUM

       Before the Court is Defendant Christopher Hardin’s Updated and Amended Motion for

Immediate Release, Doc #: 27. For the following reasons, Hardin’s Motion is DENIED.

       On April 3, 2020, Hardin requested that the Court grant him home confinement under 18

U.S.C. § 3582(c)(1)(A) so that he can escape the outbreak of COVID-19 at Elkton Federal

Correctional Institute (“Elkton”), where he is held. See Doc #: 19. The Court denied his Motion

for not having satisfied the exhaustion requirement contained in § 3582(c)(1)(A). See Doc #: 21

at 1-2. Hardin filed again for release on May 5, 2020. See Doc #: 22. The Court denied Hardin’s

request again finding that Hardin did not demonstrate extraordinary and compelling reasons

warranting a sentence reduction. See Doc #: 25. On September 28, 2020, Hardin has filed for

release a third time asking the Court to reconsider its May 22, 2020 Order. See Doc #: 27.

                                         DISCUSSION

       Three situations justify reconsideration: “(1) an intervening change in controlling law; (2)

the availability of new evidence; and (3) the need to correct clear error or to prevent manifest


                                                1
       Case: 1:19-cr-00240-DAP Doc #: 28 Filed: 10/26/20 2 of 2. PageID #: 567




injustice.” Hamilton v. Gansheimer, 536 F. Supp. 2d 825, 842 (N.D. Ohio 2008). Courts should

not reconsider prior decisions where the motion for reconsideration proffers new arguments that

could have been discovered and offered during the initial consideration of the issue. Id.

        Here, Hardin’s third Motion seeks reconsideration of the Court’s May 22, 2020 Order

denying his second Motion for Immediate Release, well outside of the time frame allowed. See

Doc #: 27, Ex. 7. “A motion for reconsideration in a criminal case must be filed within the fourteen-

day period for filing an appeal.” United States v. Miller, 697 F. App’x 842, 843 n.1 (6th Cir. 2017);

see United States v. Hunter, 2020 U.S. Dist. LEXIS 68720, *1-2 (S.D. Ohio Apr. 20, 2020) (within

the context of the COVID-19 pandemic, denying defendant’s motion for reconsideration of its

order denying motion for compassionate release because the motion was untimely). Even excusing

Hardin’s untimeliness, Hardin’s third Motion still fails.

        Hardin’s third Motion does not contain any new arguments identifying an intervening

change in controlling law nor new evidence that could not have been discovered during the initial

consideration on the merits. Simply put, Hardin still does not present extraordinary and compelling

reasons warranting a sentence reduction. 1 Furthermore, a review of Hardin’s third Motion is not

necessary to prevent manifest injustice because, for the reasons stated in its May 22, 2020 Order,

Hardin is not entitled to relief. Accordingly, Hardin’s third Motion does not justify reconsideration.


        For these reasons, Hardin’s third Motion, Doc #: 27, is DENIED.

IT IS SO ORDERED.

                                                          /s/Dan Aaron Polster October 26, 2020
                                                          Dan Aaron Polster
                                                          United States District Judge

1
  COVID 19 Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited
October 23, 2020). Currently, there is only one active case of COVID-19 at FCI Elkton and 919 inmates who have
recovered. Given the insignificant change of COVID-19 cases at Hardin’s facility since Hardin filed his last motion,
the Court does not consider the facilities’ COVID-19 cases to be new evidence.

                                                         2
